1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6 IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 EXCLUSIVE HOMES, INC.,

 8          Plaintiff/Appellee,

 9 v.                                                                           NO. 27,664

10 ORLANDO MONTOYA and
11 ANGELA MONTOYA,

12          Defendants/Appellants,

13 v.

14   REDMAN MANUFACTURED HOMES,
15   a Texas Corporation, CHARLES MITCHELL,
16   individually as agent for EXCLUSIVE HOMES, INC.,
17   and JENNY KASER, individually and as agent of
18   REDMAN MANUFACTURED HOMES,

19          Third-Party Defendants/Appellees.

20 APPEAL FROM THE DISTRICT COURT OF LINCOLN COUNTY
21 James Waylon Counts, District Judge

22 Adam D. Rafkin, P.C.
23 Adam D. Rafkin
24 Ruidoso, NM

25 for Appellees Exclusive Homes, Inc. and Charles Mitchell
 1 J. Robert Beauvais, P.A.
 2 J. Robert Beauvais
 3 Ruidoso, NM

 4   for Appellants
 5   Rodey, Dickason, Sloan, Akin & Robb, P.A.
 6   Edward Ricco
 7   Albuquerque, NM

 8 for Appellees Redman Manufactured Homes and Jenny Kaser

 9                            MEMORANDUM OPINION

10 WECHSLER, Judge.

11        Defendants Orlando Montoya and Angela Montoya appeal the district court

12 order granting Plaintiff Exclusive Homes Inc.’s (EHI) complaint for money due and

13 foreclosure of mechanic’s lien and denying Defendants’ counterclaim and third-party

14 complaint against EHI and Third Party Defendants Redman Manufactured Homes

15 (Redman), Charles Mitchell, and Jenny Kaser for breach of contract and unfair and

16 unconscionable trade practices. The district court found that Defendants contracted

17 with Steve Gonzales and Assurance Electric for work on the mobile home; that

18 Defendants did not pay for the work performed; that, instead, EHI paid Gonzales and

19 Assurance Electric the amounts owed to them by Defendants; that, by doing so, EHI

20 assumed Gonzales’ and Assurance Electric’s contract rights; and that EHI’s

21 mechanic’s lien was therefore foreclosed, presumably based on an implicit finding

22 that Gonzales’ and Assurance Electric’s contract rights included a statutory right to

                                             2
 1 file a mechanic’s lien. The district court further found that Defendants failed to show

 2 by a preponderance of the evidence that EHI, Redman, Mitchell, or Kaser breached

 3 the contract with Defendants or engaged in unfair trade practices. We hold that

 4 sufficient evidence exists to support the district court’s finding that EHI assumed the

 5 contract rights of Gonzales and Assurance Electric and, thus, the right to file the

 6 mechanic’s lien. We further hold that sufficient evidence exists to support the district

 7 court’s findings on Defendants’ breach of contract and unfair trade practices claims.

 8 Therefore, we affirm.

 9 BACKGROUND

10        In 2001, Defendants agreed to purchase a new Redman mobile home from EHI,

11 similar to one sold by EHI to another buyer. The contract price for the home was

12 $38,921, which Defendants paid in full except for $4000. In addition to the

13 installation of the mobile home, Defendants required installation of water and sewer

14 lines, an electrical connection, blocking, cinder block skirting, and a rock driveway.

15 Defendants contracted with Gonzales for the skirting, water and sewer lines, and

16 driveway, and with Assurance Electric for the electric lines. After initial complaints,

17 Defendant Orlando Montoya signed a statement that he was satisfied with the work

18 performed, noting, however, that the driveway had not been installed. Defendants

19 also complained of several other problems, including that the outside panels on the

20 home were wavy and did not lay flat, that the breakfast bar was broken and inexpertly


                                              3
 1 repaired, that the home did not have the dishwasher for which Defendants contracted,

 2 and that the insulation was lacking in depth and quality. Redman performed repairs

 3 on the panels and inspected the breakfast bar to its satisfaction, and EHI delivered,

 4 though did not install, a dishwasher to Defendants.

 5        Defendants did not pay Gonzales or Assurance Electric for the work that they

 6 had performed, and, instead, EHI paid for all work except for the incomplete

 7 driveway. Mitchell, the president of EHI, and Kaser, then a Redman employee,

 8 unsuccessfully attempted to collect payments from and subsequently evict Defendants.

 9 EHI then filed a mechanic’s and materialman’s lien and a complaint for debt and

10 money due and foreclosure of a mechanic’s lien. Defendants filed an answer to the

11 complaint and a counterclaim against EHI, later adding Redman, Mitchell, and Kaser

12 in an amended counterclaim and third-party complaint. Defendants filed a motion for

13 partial summary judgment, which the district court denied. The district court then

14 held a trial on the merits, after which it filed a minute order, followed by a judgment,

15 decree of foreclosure, order of sale, and appointment of special master, granting

16 judgment against Defendants and dismissing their counterclaim and third-party

17 complaint with prejudice. We note that the district court did not grant EHI the amount

18 paid to Gonzales because Gonzales was an unlicensed worker and had no right to

19 recover on the debt. Defendants appeal.

20        Defendants make several arguments on appeal, which we condense into two.


                                              4
 1 Defendants argue that the district court erred in granting judgment to EHI on the

 2 mechanic’s and materialman’s lien because Defendants, not EHI, contracted directly

 3 with Gonzales and Assurance Electric. Defendants also essentially argue that

 4 sufficient evidence does not support the district court’s dismissal of Defendants’

 5 counterclaim and third-party complaint. We address each in turn.

 6 ASSUMPTION OF RIGHTS

 7        We review the district court’s findings of fact for substantial evidence, and we

 8 review the district court’s application of the law to the facts de novo. Reule Sun Corp.

 9 v. Valles, 2008-NMCA-115, ¶ 12, 144 N.M. 736, 191 P.3d 1197, cert. granted, 2008-

10 NMCERT-008, 145 N.M. 255, 195 P.3d 1267. In reviewing the findings of fact, we

11 do not question whether substantial evidence supports the opposite result, but whether

12 substantial evidence supports the result reached. Id.

13        As in the present case, when the parties dispute facts, a reviewing court resolves

14 the “disputed facts in favor of the party prevailing below, indulging all reasonable

15 inferences in favor of the verdict and disregarding contrary inferences, and [does] not

16 independently weigh conflicting evidence.” Nava v. City of Santa Fe, 2004-NMSC-

17 039, ¶ 10, 136 N.M. 647, 103 P.3d 571 (internal quotation marks and citation

18 omitted). The district court found that EHI assumed the contract rights of Gonzales

19 and Assurance Electric when EHI paid them for the work that they performed on

20 Defendants’ mobile home. The district court therefore granted judgment for EHI in


                                              5
 1 the amounts owed on the mobile home and due to Assurance Electric, plus interest.

 2 It also granted foreclosure on EHI’s mechanic’s and materialman’s lien.

 3         Defendants and EHI disagree as to who contracted with Gonzales and

 4 Assurance Electric. We first resolve this dispute because our analysis would differ if

 5 EHI had contracted directly with Gonzales and Assurance Electric. Defendants claim

 6 that Mitchell testified that Defendants “contracted directly with the electrician and

 7 Gonzales,” that the language referring to the work performed by Gonzales and

 8 Assurance Electric “on the left side of the Retail Sales Agreement was added after”

 9 the contract was signed, and that the language was only included to “memorialize the

10 bids EHI had obtained for [Defendants].” Conversely, EHI and Mitchell assert that

11 Defendants “insisted that the contractors’ bid, such as electrical and foundation

12 contractors, be added to and incorporated into the . . . contract” and that EHI “signed

13 contracts with the contractors for the block work and for the electrical work on behalf

14 of [Defendants].” Our review of the record indicates that Mitchell testified that he

15 gave Gonzales’ name to Defendants, that Defendants wanted to pay the “contractors,”

16 and that Defendants wanted the price for the work performed by the “contractors” to

17 be put on the contract for the mobile home. This testimony tends to support

18 Defendants’ claim that the added language on the contract was included to

19 memorialize the bids. To the contrary, under cross-examination, Mitchell also

20 testified that he contracted with Gonzales, and, later in the trial, Gonzales testified that


                                                6
 1 he contracted with Mitchell. Resolving this conflicting evidence in favor of the party

 2 prevailing below and indulging inferences in favor of the verdict, we will not overturn

 3 the district court’s finding that Defendants contracted with Gonzales and Assurance

 4 Electric.

 5        It is not disputed that EHI paid Gonzales and Assurance Electric for the work

 6 that they performed on Defendants’ mobile home. Defendants argue, however, that

 7 the district court erred in finding that EHI assumed the debt. They argue that the

 8 assumption was inappropriate because there was no privity of contract between EHI

 9 and Gonzales and Assurance Electric. To support this contention, Defendants cite no

10 authority and, indeed, offer no explanation as to why the district court could not find

11 that EHI’s payment to Gonzales and Assurance Electric constituted an assumption of

12 their contract rights. We will not make Defendants’ argument for them. See In re

13 Adoption of Doe, 100 N.M. 764, 765, 676 P.2d 1329, 1330 (1984) (declining to

14 perform legal research for parties and holding that issues raised in appellate briefs

15 without authority will not be reviewed by this Court on appeal). Thus, in accordance

16 with the district court’s findings, EHI assumed the contract rights.

17        Defendants further assert that “[t]here was no theory in law, under the facts

18 presented, where EHI could assume the contractor’s position and sue [Defendants] to

19 foreclose a mechanic’s lien when EHI did not perform the work or have any

20 obligation to pay contractors with whom it was not in privity” and that “[t]his [C]ourt


                                              7
 1 should find error in the [district c]ourt’s conclusion [that] EHI had lawfully stepped

 2 into the contractor’s shoes and could sue under the Mechanic’s and Materialman’s Act

 3 to foreclose a lien on real property.” The mechanic’s lien statute, NMSA 1978, §§ 48-

 4 2-1 to -17 (1880, as amended through 2007), is silent on whether the right to file a

 5 mechanic’s lien can be assigned to or assumed by a party other than those “performing

 6 labor upon, providing or hauling equipment, tools or machinery for or furnishing

 7 materials to be used in . . . construction, alteration or repair.” Section 48-2-2.

 8 Defendants make no additional argument beyond the above assertions and offer no

 9 reasoning or authority. Again, we decline to make Defendants’ argument for them.

10 See In re Adoption of Doe, 100 N.M. at 765, 676 P.2d at 1330. As such, on the record

11 before us on appeal, we have no legal basis on which to reverse the district court’s

12 implicit finding that the contract rights included the right to file a mechanic’s lien.

13        While we agree that Defendants “intended to and did contract separately” with

14 Gonzales and Assurance Electric, for the reasons we have noted, we accept the district

15 court’s finding that EHI assumed the contract rights. As such, we affirm the district

16 court’s judgment against Defendants for the $1200 paid to Assurance Electric, plus

17 pre- and post-judgment interest. Moreover, based on the record and arguments in this

18 case, we affirm the district court’s implicit finding that the contract rights included the

19 right to file a mechanic’s lien. Therefore, we affirm the order of the foreclosure of a

20 mechanic’s lien, the order of sale, and appointment of a special master.


                                                8
 1        We emphasize, however, that our affirmance of the district court’s order in no

 2 way addresses the deeper issue present in this case: whether the mechanic’s lien

 3 statute allows or should allow for an assignment or assumption of the right to file a

 4 mechanic’s lien. We stress that we do not reach this issue because the briefs do not

 5 present it. As such, this opinion should not be used as authority for the issue of the

 6 assignability of a mechanic’s lien.

 7 SUFFICIENCY OF THE EVIDENCE

 8        Defendants also essentially argue that sufficient evidence does not exist to

 9 support the district court’s judgment against Defendants on their counterclaim and

10 third-party complaint: that Redman breached its contract by not repairing the

11 breakfast bar to Defendants’ expectations; that Defendants revoked their acceptance

12 of the home due to the defects in the home; and that EHI, Redman, and Kaser

13 participated in unfair trade practices by attempting to evict Defendants from their

14 home and by failing to complete all repairs under the contract. In reviewing a

15 sufficiency of the evidence claim, we consider whether sufficient evidence supports

16 the result reached; we do not consider whether that evidence supports the opposite

17 result. See Las Cruces Prof’l Fire Fighters v. City of Las Cruces, 1997-NMCA-044,

18 ¶ 12, 123 N.M. 329, 940 P.2d 177 (filed 1996). Additionally, we do not reweigh the

19 evidence or substitute our judgment for that of the factfinder. Id.

20        Defendants first argue that Redman breached its contract with Defendants


                                             9
 1 because the breakfast bar was cracked and only repaired with “two furrowing strips.”

 2 Based on testimony, the district court found that the break on the breakfast bar was

 3 only visible from below the bar, that the bar was sufficiently able to support items

 4 placed on it, and that the repair was a “commercially reasonable repair within the

 5 mobile home industry.” As stated above, we will not reweigh the evidence or

 6 substitute our judgment for that of the district court. Although other evidence

 7 presented to the district court could arguably support an opposite result, the district

 8 court’s finding that Redman did not breach its contract with Defendants was based on

 9 sufficient evidence.

10        Defendants also argue that they revoked their acceptance of the mobile home

11 based on the principle that a buyer may revoke acceptance of a good within a

12 reasonable time of discovering a defect that substantially impairs the good’s value.

13 NMSA 1978, § 55-2-608(2) (1961). Again, construing the facts in the light most

14 favorable to the verdict, the district court relied on sufficient evidence to find that

15 Defendants did not effectively revoke their acceptance of the home: claimed defects

16 to the panels of the home did not affect the functionality or value of the home; the

17 breakfast bar’s repairs were commercially reasonable, and the break could not be seen

18 from a “normal viewing position”; and Defendants’ act of adding and permanently

19 attaching a porch to the home constituted acceptance.

20        Defendants additionally assert several Unfair Practices Act (UPA), NMSA


                                             10
 1 1978, §§ 57-12-1 to -24 (1967, as amended through 2005), claims against EHI,

 2 Redman, and Kaser because they attempted to evict Defendants and failed to complete

 3 all repairs within forty-five days. In support of these arguments, Defendants present

 4 general statements of what the UPA “defines” but do not link these definitions to

 5 specific actions that would constitute specific violations of the UPA.

 6        Defendants first assert that the UPA defines an unfair or deceptive trade

 7 practice as “a false or misleading oral or written statement . . . or other representation

 8 of any kind knowingly made in connection with the sale . . . of goods or services.”

 9 Section 57-12-2(D). As proof of EHI’s unfair trade practices, Defendants contend that

10 EHI agreed to install a dishwasher. The district court agreed that EHI did not install

11 the dishwasher, but it also found that EHI did deliver the dishwasher and that the fair

12 market value of the installation was never established. Defendants further “prove”

13 EHI’s unfair trade practices by pointing to the attempted eviction. Defendants make

14 no argument as to how the eviction constituted an unconscionable trade practice

15 beyond merely stating that Defendants “legitimately deducted damages,” that EHI and

16 Redman did not possess the right to evict, and that EHI and Redman pursued the

17 eviction “without process and in breach of the peace.” Without more, we decline to

18 find error in the district court’s findings based solely on Defendants’ statements. See

19 State v. Clifford, 117 N.M. 508, 513, 873 P.2d 254, 259 (1994) (holding that mere

20 reference to a claimed error in a conclusory statement was insufficient to raise the


                                               11
 1 issue on appeal).     The district court had sufficient evidence to conclude that

 2 “Defendants failed to show by a preponderance of the evidence that any claimed

 3 defects . . . on the mobile home detrimentally affect the functionality or value of the

 4 mobile home[,] that [Plaintiffs or] Redman engaged in unfair trade practices or

 5 unconscionable trade practices[, or that] Mitchell and/or . . . Kaser intentionally

 6 inflicted emotional distress or that Defendants suffered emotional distress.” We

 7 therefore affirm the district court’s judgment for the $4000 balance on the purchase

 8 price of the mobile home plus pre- and post-judgment interest.

 9        We note that Defendants mention a final issue in their brief—that the district

10 court erred in awarding EHI the amounts that EHI paid to Gonzales and Assurance

11 Electric. However, the district court did not award EHI the amount paid to Gonzales

12 and, instead, found that because Gonzales was not entitled to maintain an action

13 against Defendants because he performed his work without a license, EHI had no right

14 to do so either. As to the amount paid to Assurance Electric, Defendants make no

15 additional argument as to why EHI should not be awarded this amount outside of an

16 argument that a “vendor” (EHI) has no right to payment owed to a contractor and the

17 argument discussed above—that Defendants contracted directly with Assurance

18 Electric. We decline to address Defendants’ vendor assertion without additional

19 argument or authority. See id. Further, for the reasons we have discussed, we will not

20 overturn the district court’s finding that EHI assumed the contract rights of Assurance


                                             12
 1 Electric.

 2 CONCLUSION

 3        EHI assumed the contract rights of Gonzales and Assurance Electric, which

 4 included the right to payment and the right to file the mechanic’s lien. Additionally,

 5 sufficient evidence exists to support the district court’s dismissal of Defendants’

 6 counterclaim and third-party complaint regarding breach of contract and unfair trade

 7 practices. Therefore, we affirm.

 8        IT IS SO ORDERED.



 9                                                _______________________________
10                                                JAMES J. WECHSLER, Judge

11 WE CONCUR:



12 _________________________________
13 MICHAEL D. BUSTAMANTE, Judge



14 _________________________________
15 LINDA M. VANZI, Judge




                                             13